CORRECTED NOTICE OF ALLOWANCE – CONSIDERATION OF IDS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4, 6-7 and 9-10 are allowed as in the allowability notice from 2/5/2021 with an examiner’s amendment set forth therein.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 was filed after the mailing date of the notice of allowance on 02/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references in the IDS did not teach or motivate the invention as claimed.  The examiner found the translation of the Japanese Office Action dated 2-2-2021 in Global Dossier.  

Conclusion
	Claims 1-4, 6-7 and 9-10 remain allowed as in the notice of allowability from 2/5/2021 where examiner’s amendments had been required.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613